Citation Nr: 0619266	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  98-02 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a back and neck injury.

2.  Entitlement to an increased rating for a major depressive 
disorder (previously rated as anxiety neurosis), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from August 1951 to August 
1954 and from September 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and April 1997 rating 
decisions of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran indicated on his February 1998 substantive appeal 
that he desired a Travel Board Hearing, which a September 
2004 RO letter informed him was scheduled for October 20, 
2004.  The claims file reflects no evidence of the letter 
having been returned as undeliverable.  The veteran failed to 
appear for his scheduled hearing, and the claims file 
reflects no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Service connection for a back and neck injury was denied by 
the RO in July 1976, and by the Board in January 1981.  The 
claim was denied because his service medical records revealed 
no evidence of abnormalities of the back or neck, and 
arthritis was not shown until many years following discharge 
from service.  The veteran's current application to reopen 
the previously denied claim for entitlement to service 
connection for a back and neck disorder was received in April 
1997.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to notify assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  As 
noted above, the veteran's claim was received prior to the 
enactment of the VCAA.  Nonetheless, in light of the fact 
that his claim was pending before VA at the time of enactment 
of the VCAA, it is applicable to his claim.  See 66 Fed. Reg. 
45,629 (2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought. 

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, a November 2003 VCAA notice letter informed the 
veteran that new and material evidence was required to reopen 
his previously denied claim and also informed him of the 
evidence generally needed to support a claim for entitlement 
to service connection.  The Board notes, however, that the 
letter did not conform to the requirements sets forth in 
Kent, nor did it inform the veteran of the correct legal 
standard for new and material evidence specifically 
applicable to his claim or the specific type evidence that 
would meet that standard.  

In this regard, the current regulatory criteria for new and 
material evidence, 38 C.F.R. § 3.156(a), was enacted by an 
amendment which was effective August 29, 2001.  In light of 
the date the veteran's claim was received, the former version 
of 3.156(a) is applicable to his claim.  See 66 Fed. Reg. 
45,620 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the proper standard for determining new and 
material evidence is evidence not previously of record that 
bears "directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The November 2003 letter incorrectly informed the veteran 
that he had to meet the current standard for new and material 
evidence, which is contrary to the standard reflected in the 
SOC that informed him of the reasons and bases for the rating 
action which adjudicated his claim.  Thus, a remand is in 
order to provide the veteran with a compliant VCAA notice.

With respect to the claim for an increased rating, the Board 
notes that the most current examination of record for the 
veteran's acquired mental disorder was conducted in 2002.  
The Board finds that a current examination would be helpful 
to ascertain the present level of disability.  The VA duty to 
assist includes the conduct of a VA examination where the 
record does not adequately reveal the current state of the 
claimant's disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992), citing Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

The Board further notes that the 2002 VA examination noted 
the veteran receives VA treatment for his psychiatric 
disorder.  Review of the file reveals that records from 1994 
to 1995 were requested, but no others.  On remand, the RO 
should request VA mental health treatment records for the 
period from May 1992 to November 1994, and from October 1995 
to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

On remand, the RO should be mindful that the veteran's claim 
for increase arose prior to the November 1996 change in the 
rating schedule criteria for mental disorders, and that both 
the old and new criteria must be considered (with the new 
criteria only applicable since the change in the law).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the request to reopen the 
previously denied claim for service 
connection for a back and neck injury and 
an increased rating for an acquired mental 
disorder.  See also 38 C.F.R. § 3.159 
(2005).

In addition to informing the veteran of 
the correct legal standard for new and 
material evidence (the pre-August 2001 
standard), the letter must specifically 
advise the veteran of the type of 
evidence needed to establish service 
connection and advise him to submit or 
identify evidence that would reflect 
that his currently diagnosed arthritis 
of the cervical and lumbar spine 
manifested within one year of his active 
service, or evidence that there is a 
nexus or relationship between his 
diagnosed back and neck disorders and 
his active military service.  The letter 
should also inform him of the type of 
evidence needed to establish an 
increased rating, as well as a 
disability rating and effective date for 
the claims on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006). 

2.  The RO should obtain VA treatment 
records from the VA medical center in 
Northport, to include satellite clinics, 
related to the veteran's claims for the 
period from May 1992 to November 1994 
and from October 1995 to the present.  

3.  After the above development is 
complete, (and whether records are 
obtained or not) the RO should arrange 
for the veteran to have a VA psychiatric 
evaluation to determine the current 
severity of the veteran's major 
depressive disorder/generalized anxiety 
disorder symptomatology.  All indicated 
tests should be undertaken and all 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review as 
part of the examination.  Request the 
psychiatrist specifically to evaluate 
and comment on the impact of service-
connected symptoms on his ability to 
maintain gainful employment and personal 
relationships.  A Global Assessment of 
Functioning score should be assigned and 
the score should be explained.  If it is 
significantly different than other 
scores on file, a full explanation of 
the reason therefore should be set 
forth.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

